CAN A

 

 

 

 

 

 

 

 

US008523072B2
a2) United States Patent (10) Patent No.: US 8,523,072 B2
Randolph (45) Date of Patent: Sep. 3, 2013
(54) CARD READER PROTECTION SYSTEM (56) References Cited
(75) Inventor: Joseph P. Randolph, Winchester, MA U.S. PATENT DOCUMENTS
(US) 7,075,429 B2* 7/2006 Marshall 0... 340/540
7,143,934 B2* 12/2006 Ghisani .......00.. .. 235/379
(73) Assignee: Parabit Systems, Inc., Roosevelt, NY 7,500,609 B2* 3/2009 Hirasawa et al. ............. 235/449
(US) 8,348,162 B2* 1/2013 Xiao woe .. 235/435
2007/0040023 Al* 2/2007 Ruggirello et al... 235/382
(*) Notice: Subject to any disclaimer, the term of this * cited by examiner
patent is extended or adjusted under 35
U.S.C. 154(b) by 70 days. Primary Examiner — Christle Marshall
(74) Attorney, Agent, or Firm — Gerald E. Hespos; Michael
(21) Appl. No.: 13/324,375 J. Porco; Matthew T. Hespos
(22) Filed: Dee. 13, 2011 (57) ABSTRACT
(65) Prior Publication Data Devices, systems and methods for detecting skimming
devices are provided. The present disclosure provides for a
US 2013/0146662 Al Jun. 13, 2013 card reader assembly including a face plate having a slot for
receiving a card in a direction of entry into the slot; an array
(51) Int. Cl. of infrared proximity detectors disposed on the face plate; and
GO6K 7/00 (2006.01) a controller configured to selectively activate the array of
(52) U.S. Cl. infrared proximity detectors to determine if an object, for
USPC cee eeccesescceeceeecnecneeenneees 235/439; 235/380 example, a skimming device, is placed over the slot of the face
(58) Field of Classification Search plate.
USPC iceccscsesescteseseeecnseeserseneees 235/375, 380, 439

See application file for complete search history.

17 Claims, 6 Drawing Sheets

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

116 4134
‘\ \ (— 14
\ P
SENS2 O O LED#
LED2 O O SENS1
]
CARD |
| SENSOR |
e437
| LED2 1LED1 |
<——___—_ |
SENS2 CONTROLLER SENS1
| | TO
CONTROL
! 1396S p \ ee
| ¥ |
| ]
| COMMUNICATION |
| DEVICE
|
{ 142 S| |
Lee ee i
US 8,523,072 B2

 

| Sls

Aunseg/eoiod
yoredsiq YORE} IND e1GeO

€ |aAo7

wuely

Sheet 1 of 6

Case 2:19-cv-00888-BMC Document 1-11 Filed 02/14/19 Page 2 of 13 PagelD #: 34
Sep. 3, 2013

U.S. Patent

 

 

 

 

 

 

 

   

 

 

 

 

 

 

 

i
i
uonels je}UeD i hepang 1oununig
| [9A7
BoaBe i uoposyeq seduie |
90L i
“oo c [PAS]
=
i
a
i
a
i 801
i abeienog _L-
i Josues
i jo eay
1
i L
i
éZ0L
POL
OOL oe nae se sae se mat St el Rh dE KS A A A a RS FERS Re a A RS RE RE

 

 

 
US 8,523,072 B2

Sheet 2 of 6

Sep. 3, 2013

U.S. Patent

110

AREA OF
~~ SENSOR

COVERAGE

108

 

 

   

   

 

 

r™

WW

SRR SSN ;

ee

 

 

 

SK

RQSy

RS

128

   

        

FIG. 2

110

 

 

 

 

 

FIG. 3
Case 2:19-cv-00888-BMC Document 1-11 Filed 02/14/19 Page 4 of 13 PagelD #: 36

U.S. Patent Sep. 3, 2013 Sheet 3 of 6 US 8,523,072 B2

116
134 430 114

wh
Ww
RO

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

\ 5
SENS2 O QO LED1
| 7
LED2 O O SENS1
|
CARD |
| SENSOR I
| e437 :
! LED2 LED‘
|
| SENS2 CONTROLLER SENSI
| _ CONTROL
|
! 36—/ t oe | PANEL 104
| |
| |
| COMMUNICATION |
| DEVICE )
|
| 142 Sf |
Case 2:19-cv-00888-BMC Document 1-11 Filed 02/14/19 Page 5 of 13 PagelD #: 37

U.S. Patent Sep. 3, 2013 Sheet 4 of 6 US 8,523,072 B2

116

‘ \ \ 114
\ \

LED1 SENS‘ /
QO O

Lz |

O O

SENS2 LED2

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

FIG. 4A
150 152
LED1 SENS1 J NAN °°
O O SENS1 ~~ Lf
1547 | MN

Not 52
QO O LeD2

SENS2 __ LED2 |

 

 

 

 

 

 

FIG. 4B FIG. 4C
U.S. Patent Sep. 3, 2013 Sheet 5 of 6 US 8,523,072 B2

         
    
   
  

 

a
L_eaveaoseeenooagea Loscossesscecaeserqgoseqsoapenee. | oO
zor

_-— i]

bor

  

 

 

 

 

 

 

 

 

 

5
=

g 5] :
9 ©

sa |3|Ge asl @
& ® OTs
Oeleé

2 <q §] 6
Z Of °
#\fe al
=|" g

 

 

 

 

 

 

 

 

 

 

140

 

 

 

O [@2ed0alloeceoo}] [Coes |ooe)

   

 

 

 

 

 

 

 

 

 

 

4
=
Ss) wo
g D
1s S iv
weg Re Le
is 3
- iB S =
58 6
=
$ st
= =
3
oO
Our] LAA AD-2/7 9)
BUY] IIa laa J
2 BUT] [DUBIG taduin f
2
N
2
2
2
= /
Case 2:19-cv-00888-BMC Document 1-11 Filed 02/14/19 Page 7 of 13 PagelID #: 39

U.S. Patent

Sep. 3, 2013

 

CLEAR
DETECTION
COUNTER

mmne 202

 

Y

 

CLEAR
DETECTION
FLAG

vm 204

 

Y

 

EMIT PULSE OF
LIGHT FROM
EMITTER # 1

 

me 206

 

 

  
   
       
  

UGHT DETECTED
AT SENSOR # 17

208

Sheet 6 of 6

 

SET
DETECTION
FLAG

 

yo 210

 

 

 

EMIT PULSE OF
LIGHT FROM
EMITTER # 1

 

vw 212

 

 

     
  

LIGHT DETECTED
AT SENSOR # 27

 

SET
DETECTION
FLAG

 

~~ 216

 

 

 

EMIT PULSE OF
LIGHT FROM
EMITTER # 2

 

pm 218

 

 

   
 

AT SENSOR #2?

 

SET
DETECTION
FLAG

 

me 222

 

 

 

EMIT PULSE OF
LIGHT FROM
EMITTER #2

 

jo 224

 

 

     
   
     
   

 

 

US 8,523,072 B2

 

LIGHT DETECTED
AT SENSOR # 1?

 

SET

DETECTION

FLAG

 

 

 

 

 

 

 

 

 

 

 

 

  
     
   

 

 

 

 

 

RETURN TO
STEP 204

me DAD

 

 

 

FIG. 6

 

228
CLEAR
18 DETECTION
FLAG SET? DETECTION
COUNTER
232
INCREMENT
DETECTION /™~234
COUNTER
DETECTION SKIMMING
COUNTER > DEVICE
THRESHOLD DETECTED
238
US 8,523,072 B2

1
CARD READER PROTECTION SYSTEM

BACKGROUND

1. Field

The present disclosure relates generally to card reader pro-
tection systems, and more particularly, to a devices, systems
and method for detecting skimming devices.

2. Description of the Related Art.

Card readers are data input devices employed to read data
from a card-shaped storage medium such as a plastic card
with a magnetic stripe. Card readers may be employed, for
example, as access control devices and at self-service termi-
nals, for example, automated teller machines (ATMs), gas
pumps, parking facilities, etc.

Conventional self-service terminals are frequently encoun-
tered functioning as an automated teller machine (ATM) or
account statement printer. In order to operate said terminal,
the user, or customer, requires a bank card that usually takes
the form of a magnetic stripe card, which is read by a card
reader, on which card data including personal customer and
account data are stored. Unfortunately, manipulation at self-
service terminals is being practiced to an increasing degree by
third parties in order to illegally acquire these data.

To do this, third parties employ their own card reader,
known as a skimming device, which are installed as unobtru-
sively as possible at the particular self-service terminal’s card
reader. The skimming device is positioned as directly as pos-
sible in front of the authentic card slot for the self-service
terminal or replaces the actual card reader. When a customer
inserts their bank card into the card reader of the self-service
terminal, its magnetic stripe is also read by this illicit external
card reader, whereby the third party acquires the card data, in
particular the customer’s account data, making it possible for
the third party to produce an illegal copy of the bank card. If
the third party is additionally successful in spying out the PIN
associated with the card, they can easily withdraw money
from the bank customer’s account at automated teller
machines (ATMs) using a counterfeit bank card and the PIN.
In order to obtain the PIN information, it is possible, for
example, to install a counterfeit keypad over the genuine
keypad in order to acquire the keystrokes that have been made
or to install a micro video camera that captures images of the
customer entering a PIN via the original keypad.

Therefore, a need exists for devices, systems and methods
for detecting the invasion of skimming devices used in con-
junction with a card reader.

SUMMARY

Devices, systems and method for detecting skimming
devices are provided.

According to one aspect of the present disclosure, a card
reader assembly includes a housing having a slot disposed on
a face plate, the slot for receiving a card in a direction of entry
into the slot; the face plate including an array of light emitters
and sensors configured to detect an object placed over the slot.

In one aspect, the light emitters and sensors are infrared
emitters and sensors, although other types of light emitters
and sensors may be employed.

In another aspect, the face plate includes a first surface
including the slot; and first and second inclined surfaces
disposed at a predetermined angle relative to the first surface,
each of the first and second inclined surface including at least
one emitter and at least one sensor, wherein the first and
second inclined surfaces are disposed on opposite ends of the

25

40

45

50

2

slot to face each other. The predetermined angle is from about
30 degrees to about 60 degrees.

In a further aspect, the card reader includes a controller
configured to activate the emitters and measure light with the
sensors. In one embodiment, the controller is configured to
perform the activation of the emitters and measurements by
the sensors sequentially, wherein the sequence is repeated
over a predetermined period of time. In other embodiments,
the controller is configured to generate an alarm if the object
is present for the predetermined period of time.

In yet another aspect, the controller of the card reader
assembly is configured to take a plurality of measurements by
each sensor, where each of the plurality of measurements
being taken at a different sensitivity level to compensate for
ambient light.

According to another aspect of the present disclosure, a
card reader assembly is provided including a face plate
including a slot for receiving a card in a direction of entry into
the slot; an array of infrared proximity detectors disposed on
the face plate; and a controller configured to selectively acti-
vate the array of infrared proximity detectors to determine if
an object is placed over the slot of the face plate.

BRIEF DESCRIPTION OF THE DRAWINGS

The above and other aspects, features, and advantages of
the present disclosure will become more apparent in light of
the following detailed description when taken in conjunction
with the accompanying drawings in which:

FIG. 1 is a diagram of a card reader protection system in
accordance with an embodiment of the present disclosure;

FIG. 2 is a diagram of an anti-skimming device in accor-
dance with an embodiment of the present disclosure;

FIG. 3 is an exploded view of the anti-skimming device
shown in FIG. 2;

FIG. 4 is a view of a face plate of the anti-skimming device
in accordance with an embodiment of the present disclosure;

FIG. 4A is a view of a face plate of the anti-skimming
device in accordance with another embodiment of the present
disclosure;

FIG. 4B is a view of a face plate of the anti-skimming
device in accordance with yet another embodiment of the
present disclosure

FIG. 4C is a side view of the face plate shown in FIG. 4B;

FIG. 5 a schematic diagram of the card reader protection
system in accordance with an embodiment of the present
disclosure; and

FIG. 6 is a flow chart illustrating a method for detecting a
skimming device in accordance with an embodiment of the
present disclosure.

DETAILED DESCRIPTION

It should be understood that the elements shown in the
figures may be implemented in various forms of hardware,
software or combinations thereof. Preferably, these elements
are implemented in a combination of hardware and software
on one or more appropriately programmed general-purpose
devices, which may include a processor, memory and input/
output interfaces.

The present description illustrates the principles of the
present disclosure. It will thus be appreciated that those
skilled in the art will be able to devise various arrangements
that, although not explicitly described or shown herein,
embody the principles of the disclosure and are included
within its spirit and scope.
US 8,523,072 B2

3

All examples and conditional language recited herein are
intended for pedagogical purposes to aid the reader in under-
standing the principles of the disclosure and the concepts
contributed by the inventor to furthering the art, and are to be
construed as being without limitation to such specifically
recited examples and conditions.

Moreover, all statements herein reciting principles,
aspects, and embodiments of the disclosure, as well as spe-
cific examples thereof, are intended to encompass both struc-
tural and functional equivalents thereof. Additionally, it is
intended that such equivalents include both currently known
equivalents as well as equivalents developed in the future, i.e.,
any elements developed that perform the same function,
regardless of structure.

Thus, for example, it will be appreciated by those skilled in
the art that the block diagrams presented herein represent
conceptual views of illustrative circuitry embodying the prin-
ciples of the disclosure. Similarly, it will be appreciated that
any flow charts, flow diagrams, state transition diagrams,
pseudo-code, and the like represent various processes which
may be substantially represented in computer readable media
and so executed by a computer or processor, whether or not
such computer or processor is explicitly shown.

The functions of the various elements shown in the figures
may be provided through the use of dedicated hardware as
well as hardware capable of executing software in association
with appropriate software. When provided by a processor, the
functions may be provided by a single dedicated processor, by
a single shared processor, or by a plurality of individual
processors, some of which may be shared. Moreover, explicit
use of the term “processor” or “controller” should not be
construed to refer exclusively to hardware capable of execut-
ing software, and may implicitly include, without limitation,
digital signal processor (“DSP”) hardware, read only memory
(“ROM”) for storing software, random access memory
(“RAM”), and nonvolatile storage.

Other hardware, conventional and/or custom, may also be
included. Similarly, any switches shown in the figures are
conceptual only. Their function may be carried out through
the operation of program logic, through dedicated logic,
through the interaction of program control and dedicated
logic, or even manually, the particular technique being select-
able by the implementer as more specifically understood from
the context.

The word “exemplary” is used herein to mean “serving as
an example, instance, or illustration.” Any configuration or
design described herein as “exemplary” is not necessarily to
beconstrued as preferred or advantageous over other configu-
rations or designs. Herein, the phrase “coupled with” is
defined to mean directly connected to or indirectly connected
with through one or more intermediate components. Such
intermediate components may include both hardware and
software based components.

Referring to FIG. 1, a card reader protection system 100 in
accordance with an embodiment of the present disclosure is
illustrated. The card reader protection system 100 includes a
card reader assembly 102 coupled to a control panel 104,
which is in communication with an alarm monitoring central
station 106. The card reader protection system 100 provides
three levels of detection 1.) skimmer overlay detection; 2.)
tamper detection; and 3.) cable cut detection. Initially, the
card reader assembly 102 is configured to constantly monitor
a defined area 108 in front of the card reader surface to detect
if a skimming device was placed thereon. A faceplate of the
card reader assembly 102 also provides raised sections which
provide for a mechanically difficult area to install a skimming
device. When an object is placed over a card slot of the card

10

15

20

25

30

35

40

45

50

55

60

65

4

reader assembly 102 for a predetermined time interval, an
input will be activated on the control panel 104. Secondly, the
card reader assembly 102 provides a tamper detection indi-
cation to the control panel 104 immediately upon the removal
of the card reader assembly 102 from its installed location
110, for example, a door frame of an access entrance. Thirdly,
the card reader protection system 100 constantly monitors
continuity of a cable or wires between the card reader assem-
bly 102 and the control panel 104. Once any of the cables or
wires between the card reader assembly 102 and the control
panel 104 are cut, an input is activated on the control panel
104.

It is to be appreciated that any one of the above described
conditions will trigger an alarm at the control panel 104. In
one embodiment, an alarm trigger will cause the alarm to be
transmitted to, for example, a central station which will notify
or dispatch the proper party. In another embodiment, alarm
trigger may be employed to activate a video recorder at the
site in an attempt to capture an image of a person attempting
to manipulate the system. In a further embodiment, an alarm
trigger may be employed to disable a corresponding system,
e.g., an ATM, an access control system, etc. It is appreciated
that these examples are not exhaustive and other example and
scenarios are contemplated by the teachings of the present
disclosure.

Although the teachings of the present disclosure are
described in relation to a card reader assembly employed with
an access control system, the card reader assembly may be
employed in various systems and apparatus such as an auto-
mated teller machine (ATM), a self-service gas pump, a park-
ing system, etc. It is to be appreciated that this list is not
exhaustive but merely exemplary environments and the
teachings of the present disclosure may be applied to any
currently known or to be developed systems that employ
mechanisms for reading card-shaped storage mediums, e.g., a
bank card. Furthermore, the type of card-shaped storage
medium is not critical to the teachings of the present disclo-
sure and may be of various known or to be developed card-
shaped storage mediums such as a card with a magnetic stripe
or a chip-based card. Additionally, the card-shaped storage
medium may take many physical forms, and therefore, its
material (e.g., plastic, paper, etc.), thickness, length and width
is not critical to the teachings of the present disclosure.

Referring to FIGS. 2 and 3, the card reader assembly 102 is
shown in greater detail mounted to a predetermined location
110, e.g., a door frame, and in an exploded view. The card
reader assembly 102 includes a housing 112 and a face plate
114 for defining a card slot 116 for receiving a card of a user,
e.g., an access card, bank card or the like. The housing 112 is
configured to house a card reader or sensor for reading data or
information from the card-shaped storage medium, e.g., a
magnetic stripe on a plastic or paper bank card. It is to be
appreciated that the card reader or sensor will be matched to
the type of the card-shaped storage medium employed in a
particular embodiment, for example, a card having a mag-
netic stripe, a chip-based card, etc.

The card reader assembly 102 further includes a collar 118
for securing the housing 112 and face plate 114 to the mount-
ing location 110. The collar 118 is generally rectangular and
is configured with an opening 120 to accommodate the hous-
ing 112. The collar 118 further includes a contact switch 122
that monitors the removal of the housing 112 when installed
at the mounting location 110. Generally, the mounting loca-
tion 110 includes a cutout 124 to receive at least the housing
112. In the embodiment shown in FIG. 3, the cutout 124 is a
generally rectangular aperture on which the collar 118 is
mounted. The opening 120 of the collar 118 is configured to
US 8,523,072 B2

5

coincide with the aperture of the cutout 124. When the collar
118 is mounted on location 110, the contact switch 122 is
disposed in the cutout 124 and is configured to make contact
with a surface 126 of the housing 112 when the housing 112
is disposed in the cutout 124. Any movement of the housing
112 greater than a predetermined distance, e.g., “eth of an
inch, activates an input on the control panel 104.

The face plate 114 includes an array of infrared proximity
detectors 128, e.g., two sets of infrared emitters and receivers,
that constantly monitor an area 108 in front of a surface of the
face plate 114. Any object, e.g., a skimming device, placed on
the face plate 114, or partially covering the card reader slot
116 will be detected and trigger an alarm to the control panel
104. It is to be appreciated that infrared emitters and receivers
are exemplary and other types of light emitters and receivers
are contemplated to be within the scope of the present disclo-
sure.

The skimming device detection feature will be described
with reference to FIG. 4. In this embodiment, the face plate
114 of the card reader contains two sensors (SENS1 and
SENS2) and two infra-red LED emitters (LED1 and LED2)
disposed on opposite sides of the card slot 116, as shown in
FIG. 4. The face plate 114 is configured with inclines surfaces
130, 132, with emitter LED1 and sensor SENS1 disposed on
surface 130 and emitter LED2 and sensor SENS2 disposed on
surface 132. Inclined surfaces 130, 132 are configured at a
predetermined angle, e.g., from about 30 degrees to about 60
degrees, relative to a card slot surface 134 to enable the
emitters and sensors to communicate to each other and detect
objects therebetween. Other angles are also contemplated to
be within the scope of the present disclosure. The key aspect
of selecting a specific angle is to carefully balance the cou-
pling of the emitters and sensors. For example, emitter LED1
must be sufficiently coupled to sensor SENS2 to enable
adequate sensing for measurements across the face of the
reader, but sensor SENS1 must normally see very little reflec-
tion from emitter LED1 for other measurements, as will be
described in more detail below.

In other embodiments, the emitter LED1 and sensor
SENS1 will be disposed across from emitter LED2 and sen-
sor SENS2 along the longest length of the slot 116, as shown
in FIG. 4A. Itis to be appreciated that the emitters and sensors
can be positioned anywhere along the face plate as long as the
emitters are sufficiently coupled to sensors to enable adequate
sensing for measurements across the face of the slot 116
and/or face plate 114. For example, in another embodiment, a
face plate 150 is configured as a flat surface without inclined
surfaces, as shown in FIGS. 4B and 4C. In this embodiment,
the emitters and sensors are disposed on a top surface 152 of
the face plate 150 to be exposed enough so that the emitters
are sufficiently coupled to the sensors (as shown by the
dashed arrow) to enable adequate sensing for measurements
across the face of the slot 154 and/or face plate 150.

Activation of the emitters LED1, LED2 and measurement
capture by sensors SENS1, SENS2 are controlled by a con-
troller 136 disposed in the housing 112. Four separate mea-
surements (A-D) are made by the controller 136:

A) LED 1 emits a pulse of light and SENS1 measures how
much light is reflected back. No or low reflection means that
no skimming device is present. Low reflection meaning that
the light sensed by sensor SENS1 is below a predetermined
detection threshold.

B) LED1 emits a pulse of light and SENS2 measures how
much light is received. Sufficient light reaching SENS2
means that nothing is blocking the light path, i.e., the light
sensed by sensor SENS2 is greater than a predetermined
detection threshold.

40

45

6

C) LED2 emits a pulse of light and SENS2 measures how
much light is reflected back. No or low reflection means that
no skimmer is present. Low reflection meaning that the light
sensed by sensor SENS1 is below a predetermined detection
threshold.

D) LED2 emits a pulse of light and SENS1 measures how
much light is received. Sufficient light reaching SENS1
means that nothing is blocking the light path, i.e., the light
sensed by sensor SENS1 is greater than a predetermined
detection threshold.

Itis to be appreciated that the angle of the inclined surfaces
130, 132 relative to the card slot surface 134 is selected to
simultaneously achieve low coupling for measurements A
and C, and high coupling for measurements B and D. The
detection algorithm then compares the measured values for
measurements A, B, C, and D to a stored table of detection
thresholds that have been selected through empirical testing.
These detection thresholds can be adjusted to make the detec-
tion either more sensitive or less sensitive to avoid false-
positive or false-negative detection events.

Measurements A and C will typically detect any object that
is placed in front of the card slot 116, but these measurements
are easily defeated. Simply placing a piece of black tape over
the sensors SENS1, SENS2 will eliminate all the reflected
light coming back to the sensors, so the detectors will not
sense that a skimmer is present.

On the other hand, measurements B and D are actually
looking for a certain amount of light to reach the sensor under
normal conditions. Placing a skimming device between the
two ends of the face plate will block the light transfer across
the face of the reader and trigger a detection. This detection
can be defeated by building a skimming device that leaves
space for light to travel across the face of the reader.

The device, system and method of the present disclosure
combines measurements A and C with measurements B and
D so that any effort to defeat one method will trigger the other.
For example, any effort to defeat measurements A and C by
blocking the sensors (such as the black tape method) will
trigger measurements B and D. The key aspect of this feature
is to use the same emitter for measurements A and B and the
same emitter for measurements C and D, and the same sensor
for measurements A and D and the same sensor for measure-
ments B andC. It is not possible to block any sensor or emitter
and still pass all four tests.

The controller 136 activates the emitters LED1, LED2 and
sensors SENS1, SENS2 selectively to capture measurements
A-D. The controller 136 determines if an object, e.g., a skim-
ming device, has been detected and, upon detection, transmits
a signal to the control panel 104 via cable 138, as shown in
FIG. 5. In this embodiment, controller 136 is coupled via
cable 138 to a second controller 140 located at the control
panel 104. The communications between the controller 136
and the second controller 140 is in accordance with the
RS-485 protocol and only requires four wires in cable 138,
i.e., two for power and two for communications.

It is to be appreciated that the controller 136 also reads data
from a magnetic stripe of a card inserted into slot 116 via card
reader or sensor 137, shown in dashed lines. In other embodi-
ments, the controller 136 also monitors the status of contact or
tamper switch 122. The read card data and tamper status can
be multiplexed by the controller 136 over the RS-485 com-
munication link 138 to control panel 104.

It is to be appreciated that other communication methods
are contemplated by the present disclosure. For example, the
detection determination of controller 136 may be pro-
grammed into the control panel 104 eliminating the need for
US 8,523,072 B2

7

controller 136. In this example, additional wires would be
necessary and wired to each emitter and sensor.

In another embodiment, a communication device 142
maybe coupled to the controller 136 and disposed in the
housing 112. The communication device 142 may be a
modem, network interface card (NIC), wireless transceiver,
etc. The communication device 142 may coupled the control-
ler 136 to a personal computer, the control panel 104, a central
station, over a network, e.g., a LAN, WAN, the Internet, etc.
The communication device 142 will perform its functionality
by hardwired and/or wireless connectivity. The hardwire con-
nection may include but is not limited to hard wire cabling
e.g., parallel or serial cables, USB cable, Firewire (1394
connectivity) cables, and the appropriate port. The wireless
connection will operate under any of the various known wire-
less protocols including but not limited to Bluetooth™ inter-
connectivity, infrared connectivity, radio transmission con-
nectivity including computer digital signal broadcasting and
reception commonly referred to as Wi-Fi or 802.11-X (where
x denotes the type of transmission), satellite transmission or
any other type of communication protocols or systems cur-
rently existing or to be developed for wirelessly transmitting
data. It is to be appreciated that the network may be a local
area network (LAN), wide area network (WAN), the Internet
or any known network that couples a plurality of computers to
enable various modes of communication via network mes-
sages. Furthermore, communication device 142 will commu-
nicate using the various known protocols such as Transmis-
sion Control Protocol/Internet Protocol (TCP/IP), File
Transfer Protocol (FTP), Hypertext Transfer Protocol
(ATTP), etc. and secure protocols such as Internet Protocol
Security Protocol (IPSec), Point-to-Point Tunneling Protocol
(PPTP), Secure Sockets Layer (SSL) Protocol, etc.

Referring to FIG. 6, a method for detecting a skimming
device in accordance with an embodiment of the present
disclosure is illustrated. Initially, in step 202, a detection
counter is initialized or cleared. In step 204, a detection flag is
initialized or cleared. Next, a pulse of light is emitted from
emitter LED1, step 206. At step 208, it is determined if light
is detected at sensor SENS1, i.e., measurement A. If light is
detected at sensor SENS1, the detection flag is set, in step
210; otherwise, the method moves to step 212.

In step 212, a pulse of light is emitted from emitter LED1.
At step 214, it is determined if light is detected at sensor
SENS2, i.e., measurement B. If no light is detected at sensor
SENS2, the detection flag is set, in step 216; otherwise, the
method moves to step 218.

In step 218, a pulse of light is emitted from emitter LED2.
At step 220, it is determined if light is detected at sensor
SENS2, i.e., measurement C. If light is detected at sensor
SENS2, the detection flag is set, in step 222; otherwise, the
method moves to step 224.

In step 224, a pulse of light is emitted from emitter LED2.
At step 226, it is determined if light is detected at sensor
SENS1, i.e., measurement D. If no light is detected at sensor
SENS1, the detection flag is set, in step 228; otherwise, the
method moves to step 230.

In step 230, it is determined if the detection flag was set by
any of the measurements above, i.e., measurements A, B, C,
D. If the detection flag is not set, the detection counter is
cleared, in step 232, and the method proceeds to step 236. If
it is determined that the detection flag is set in step 230, the
detection counter is incremented, step 234. In step 236, it is
determined if the detection counter is greater than a predeter-
mined threshold. If the value of the detection counter is less
than the predetermined threshold, it is determined that no
skimming device is present and the method proceeds to step

10

15

20

25

30

35

40

45

50

55

60

65

8

240 which loops the method back to step 204. If the value of
the detection counter is greater than the predetermined
threshold, it is determined that a skimming device has been
detected, step 238. After it is determined that the skimming
device is detected, the method proceeds to step 240 which
loops the method back to step 204 to continuously monitor for
a skimming device.

The sequence of the method of FIG. 6 performs all four
measurements sequentially, regardless of whether a possible
skimmer is detected at any one measurement. The resulting
series of steps in the flow chart constitutes a standard “mea-
surement cycle” that is repeated at a periodic interval, e.g.,
about seven seconds, but the length of this interval is not
critical.

Since normal user operation of the card reader assembly
102 will typically trigger detection on one or more measure-
ment cycles, no action is taken unless a large number of
successive measurement cycles each show a possible skim-
ming device, i.e., the detection counter is greater than the
predetermined threshold at step 236. In one embodiment, the
predetermined detection counter threshold will be correlated
to a time interval, i.e., the threshold value is selected to be the
number of times continuous detection can be determined in a
given time period. In one embodiment, the present algorithm
looks for 30 minutes of continuous detection, although the 30
minute interval is a configurable parameter. In other words, a
skimmer alarm is only declared if every measurement cycle
for the last 30 minutes showed a possible skimming device
detected on one or more of the four measurements in each
measurement cycle.

It is to be appreciated that the predetermined detection
counter threshold is selected to screen out the momentary
detections that will occur during normal use of the card reader
assembly, and trigger an alarm only if there is a sustained
detection that would indicate a skimming device has been
attached. However, the screening method described above
can be done with a variety of algorithms, and the teachings of
the present disclosure is not meant to be limited to the specific
screening algorithm described above. For example, in another
embodiment, the algorithm would look for a “preponder-
ance” of detection events over a given interval, in contrast to
continuous detection.

Although the method of FIG. 6 illustrates each measure-
ment, e.g., measurements A, B, C, D, being taken sequen-
tially, other sequences and measurements are contemplated.
For example, measurements A and B can be taken simulta-
neously by sensors SENS1 and SENS2 with emitter LED1
emitting light. Likewise, measurements C and D can be taken
simultaneously by sensors SENS1 and SENS2 with emitter
LED2 emitting light. It is to be appreciated that in this
embodiment, several steps shown in FIG. 6 can be eliminated.

It is to be appreciated that employing infra-red proximity
detection, where the amount of light reflected off an object is
measured, involves measuring very low levels of light. This is
the measurement mode used for measurements A and C,
described above. Reflectance-based proximity detection is
particularly difficult if the object being detected is black,
since very little light reflects off ofa black object. Therefore,
detecting a black object by measuring the light that reflects off
of it requires an exquisitely sensitive sensor. However, normal
sunlight contains extraordinary amounts of infra-red light. As
aresult, normal sunlight will typically overwhelm a sensitive
infra-red detector and effectively blind it. On the other hand,
if the sensor is configured to be less sensitive so that direct
sunlight does not blind it, the resulting sensitivity would be
too low to detect black objects, e.g., a black skimming device.
US 8,523,072 B2

9

To overcome these shortcomings, the device and method of
the present disclosure performs each measurement (namely,
measurements A, B, C, D) at six different sensitivity settings.
Furthermore, the device and method determines when a par-
ticular sensor is being blinded by excessive light and sets a
flag to indicate it has become saturated (1.e., blinded). In this
manner, the device and method determines when the particu-
lar sensor is being blinded and ignores the false readings that
resulted from that condition.

In one embodiment, the controller 136 makes each mea-
surement at six different sensitivity settings, and then simply
ignores the results of any measurement where the sensor was
blinded or saturated. Sensitivity Level 1 is a low sensitivity
configuration that operates reasonably well in direct sunlight
but can not detect black objects. Sensitivity Level 6 is an
extremely sensitive configuration that detects black objects in
an environment with low ambient light, but is completely
blinded by even modest levels of sunlight. Sensitivity levels 2,
3, 4, and 5 are evenly spaced between these two extremes.

In use, the low sensitivity settings perform well when
detecting objects in direct sunlight, while the high sensitivity
settings perform well when detecting black objects in low
ambient light. For example, in a worst-case scenario where a
black skimming device is placed over (but not on) the slot, the
skimming device will also block ambient sunlight, however,
the more sensitive settings will allow the controller 136 to get
a valid measurement.

While the flow chart of FIG. 6 shows only four measure-
ments A, B, C, and D being made, in certain embodiments,
each of the four measurements is made at six different sensi-
tivity levels, for a total of 24 separate measurements. Any
measurement where the sensor reports saturation (i.e., blind-
ing) is ignored. This approach naturally compensates for the
wide variation in ambient light. In essence, whatever mea-
surements can succeed without saturation are used to detect a
skimming device, and any measurements that experience
saturation are ignored. This method handles the full range of
ambient light conditions with the full range of possible skim-
mers, e.g., skimming device of different colors or material.

Although the disclosure herein has been described with
reference to particular illustrative embodiments, it is to be
understood that these embodiments are merely illustrative of
the principles and applications of the present disclosure.
Therefore numerous modifications may be made to the illus-
trative embodiments and other arrangements may be devised
without departing from the spirit and scope of the present
disclosure, which is defined by the appended claims.

Furthermore, although the foregoing text sets forth a
detailed description of numerous embodiments, it should be
understood that the legal scope of the present disclosure is
defined by the words of the claims set forth at the end of this
patent. The detailed description is to be construed as exem-
plary only and does not describe every possible embodiment,
as describing every possible embodiment would be imprac-
tical, ifnot impossible. One could implement numerous alter-
nate embodiments, using either current technology or tech-
nology developed after the filing date of this patent, which
would still fall within the scope of the claims.

Tt should also be understood that, unless a term is expressly
defined in this patent using the sentence “As used herein, the
term ‘ ’is hereby defined to mean ...” ora similar
sentence, there is no intent to limit the meaning of that term,
either expressly or by implication, beyond its plain or ordi-
nary meaning, and such term should not be interpreted to be
limited in scope based on any statement made in any section
of this patent (other than the language of the claims). To the
extent that any term recited in the claims at the end of this

20

25

40

45

10

patent is referred to in this patent in a manner consistent with
a single meaning, that is done for sake of clarity only so as to
not confuse the reader, and it is not intended that such claim
term be limited, by implication or otherwise, to that single
meaning. Finally, unless a claim element is defined by recit-
ing the word “means” and a function without the recital of any
structure, itis not intended that the scope of any claim element
be interpreted based on the application of 35 U.S.C. §112,
sixth paragraph.

What is claimed is:

1. A card reader assembly comprising:

a housing having a slot disposed on a face plate, the slot for

receiving a card in a direction of entry into the slot;

the face plate including an array of light emitters and sen-

sors configured to detect an object placed over the slot,
the face further comprises:

a first surface including the slot; and

first and second inclined surfaces disposed at a predeter-

mined angle relative to the first surface, each of the first
and second inclined surface including at least one emit-
ter and at least one sensor,

wherein the first and second inclined surfaces are disposed

on opposite ends of the slot to face each other.

2. The card reader assembly as in claim 1, wherein the light
emitters and sensors are infrared emitters and sensors.

3. The card reader assembly as in claim 1, wherein the
predetermined angle is from about 30 degrees to about 60
degrees.

4. The card reader assembly as in claim 1, further com-
prises a controller configured to activate the emitters and
measure light with the sensors.

5. The card reader assembly as in claim 4, wherein the
controller is configured to activate a first emitter disposed on
the first inclined surface and determine if light was measured
by a first sensor disposed on the first inclined surface, wherein
if the light was measured by the first sensor, the controller
determines that an object is present.

6. The card reader assembly as in claim 5, wherein the
controller is configured to activate the first emitter disposed
on the first inclined surface and determine if light was mea-
sured by a second sensor disposed on the second inclined
surface, wherein if the no light was measured by the second
sensor, the controller determines that an object is present.

7. The card reader assembly as in claim 6, wherein the
controller is configured to activate the second emitter dis-
posed on the second inclined surface and determine if light
was measured by the second sensor disposed on the second
inclined surface, wherein if the light was measured by the
second sensor, the controller determines that an object is
present.

8. The card reader assembly as in claim 7, wherein the
controller is configured to activate the second emitter dis-
posed on the second inclined surface and determine if light
was measured by the first sensor disposed on the first inclined
surface, wherein if the no light was measured by the first
sensor, the controller determines that an object is present.

9. The card reader assembly as in claim 8, wherein the
controller is further configured to take a plurality of measure-
ments by each sensor, each of the plurality of measurements
being taken at a different sensitivity level.

10. The card reader assembly as in claim 8, wherein the
controller is further configured to perform the activation of
the emitters and measurements by the sensors sequentially,
wherein the sequence is repeated over a predetermined period
of time.
US 8,523,072 B2

11

11. The card reader assembly as in claim 10, wherein the
controller is further configured to generate an alarm if the
object is present for the predetermined period of time.

12. The card reader assembly as in claim 11, further com-
prising a communication device coupled to the controller for
transmitting the alarm to another device.

13. The card reader assembly as in claim 12, wherein the
communication device is a wireless communication device.

14. A card reader assembly comprising:

a face plate including a slot for receiving a card in a direc-

tion of entry into the slot;

an array of infrared proximity detectors disposed on the

face plate; and

a controller configured to selectively activate the array of

infrared proximity detectors to determine if an object is
placed over the slot of the face plate,

wherein the face plate further comprises:

a front surface including the slot; and

first and second inclined surfaces disposed at a predeter-

mined angle relative to the front surface, each of the first
and second inclined surface including at least a portion
of the array of infrared proximity detectors,

wherein the first and second inclined surfaces are disposed

on opposite ends of the slot to face each other.

15. The card reader assembly as in claim 14, wherein the
controller is further configured to generate an alarm if the
object is placed over the slot for a predetermined period of
time.

10

20

12

16. A card reader assembly comprising:

a face plate icluding a slot for receiving a card in a direction
of entry into the slot;

an array of infrared proximity detectors disposed on the
face plate;

a controller configured to selectively activate the array of
infrared proximity detectors to determine if an object is
placed over the slot of the face plate;

a housing coupled to a back surface of the face plate con-
figured for supporting the face plate in an installation
location, wherein the controller is disposed within the
housing; and

a tamper switch in contact with the housing configured to
detect movement of the housing relative to the installa-
tion location. a tamper switch in contact with the hous-
ing configured to detect movement of the housing rela-
tive to the installation location.

17. A card reader assembly comprising:

a face plate including a slot for receiving a card in a direc-
tion of entry into the slot;

an array of infrared proximity detectors disposed on the
face plate; and

a controller configured to selectively activate the array of
infrared proximity detectors to determine if an object is
placed over the slot of the face plate, wherein the con-
troller is further configured to take a plurality of mea-
surements by each of the infrared proximity detectors,
each of the plurality of measurements being taken at a
different sensitivity level to compensate for ambient

light.
